DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment filed 02/09/2022 is acknowledged. Claims 114 and 116-126 are newly canceled. Claims 97-113 and 115 are under examination.

Claim Interpretation
	Claim 97, lines 1-2 recite “determining levels of free and dissociated PlGF”, thus it is clear that “PlGF-f” in the claims refers to “free PlGF” and “PlGF-d” refers to “dissociated PlGF”.
	Claim 104, line 3 recites “disables PlGF from a PlGF:sFLT1 complex”, which is also disclosed at p. 17, paragraph [0020] of the instant specification. In the context of the claim and the specification, this phrase is interpreted as meaning “dissociates PlGF from a PlGF:sFLT1 complex”. 

Rejections Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 101
The rejection of claims 114, 116-119 and 121-126 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more is withdrawn in response to Applicant’s cancellation of those claims.

Claim Rejections - 35 USC § 102
The rejection of claims 114 and 116-126 under 35 U.S.C. 102(a)(1) as being anticipated by Cooper et al. (20190079097—on IDS filed 08/17/2021) is withdrawn in response to Applicant’s cancellation of those claims. 

The rejection of claims 114 and 116-126 under 35 U.S.C. 102(a)(1) as being anticipated by Cooper et al. (WO 2019/055661—on IDS filed 08/17/2021) is withdrawn in response to Applicant’s cancellation of those claims.

The rejection of claims 114, 116-122 and 126 under 35 U.S.C. 102(a)(1) as being anticipated by Moore et al. (The Journal of Maternal-Fetal and Neonatal Medicine, 2012; 25(12): 2651-2657) is withdrawn in response to Applicant’s cancellation of those claims. 

Claim Rejections - 35 USC § 103
The rejection of claims 114, 116-123 and 126 under 35 U.S.C. 103 as being unpatentable over Burwick et al. (20150330989—on IDS filed 08/17/2021) in view of 

The rejection of claim 124 under 35 U.S.C. 103 as being unpatentable over Burwick et al. (20150330989—on IDS filed 08/17/2021) and Peter Hornbeck (Current Protocols in Immunology (1991) 2.1.1-2.1.22—hereafter “Hornbeck”) as applied to claims 114, 116-123 and 126 above, and further in view of Holets et al. (Biol Reprod 74, (2006) 352-358—on IDS filed 11/19/2021) is withdrawn in response to Applicant’s cancellation of that claim.

The rejection of claim 125 under 35 U.S.C. 103 as being unpatentable over Burwick et al. (20150330989—on IDS filed 08/17/2021) and Peter Hornbeck (Current Protocols in Immunology (1991) 2.1.1-2.1.22—hereafter “Hornbeck”) as applied to claims 114, 116-123 and 126 above, and further in view of Stepan et al. (Cytokine 62 (2013) 322-326—on IDS filed 08/17/2021) is withdrawn in response to Applicant’s cancellation of that claim.

Double Patenting
The rejection of claims 97-113 and 115 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,112,403 in view of Burwick et al. (20150330989—on IDS filed 08/17/2021), Holets et al. (Biol Reprod 74, (2006) 352-358—on IDS filed 11/19/2021) and Stepan et al. (Cytokine 62 (2013) 322-

Closest Prior Art
As was noted at p. 21 of the Office action mailed 12/15/2021, Bashirians et al. (20090176247—on IDS filed 08/17/2021) teach total and dissociated PLGF, however, the “Total PLGF” disclosed by Bashirians et al. is not equal to the sum of the “Free PLGF” and the “sFlt:PLGF Complex” (see Table 9 of the PGPUB), therefore, an amount of dissociated PLGF (PLGF-d) could not be mathematically deduced from the sFLT-1:PLGF complex and free PlGF levels disclosed therein.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brandon Tavshanjian, Ph.D. on 02/24/2022.
The application has been amended as follows:
Please delete the underscore mark “_” between “female” and “subject” in line 2 of claim 97.

Conclusion
Claims 97-113 and 115 are allowed. The amendment is made to correct a typographical error.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482. The examiner can normally be reached M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649